Title: From George Washington to John Hancock, 12 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 12th 1777.

This will be delivered you by General Arnold, who arrived here to day in his way to Philadelphia. He seems to be anxious to settle his public Accounts, which are of considerable amount, and waits on Congress, hoping they will appoint a Committee of their Body, or of such Gentlemen, as they shall judge proper, to take the matter into consideration. This he considers, the more necessary, as he has heard some Reports have been propagated, injurious to his character, as a man of integrity. If any such aspersions lie against him, it is but reasonable, that he should have an Opportunity of vindicating himself and evincing his innocence.
I find, he does not consider the Promotion, Congress have been

pleased to confer upon him, sufficient, to obviate the neglect arising from their having omitted him in their late Appointments of Major Generals. He observes, It does not give him the rank, he had a claim to, from seniority in the line of Brigadiers; And that he is subject to be commanded by those, who had been inferior to him. He further adds, that Congress in their last Resolve respecting him, have acknowledged him competent to the Station of Major General, and therefore have done away every objection implied by their former Omission. These considerations are not without their weight, though I pretend not to judge what motives may have influenced the conduct of Congress upon this occasion. It is needless to say any thing of this Gentleman’s Military character. It is universally known, that he has always distinguished himself, as a judicious—brave Officer—of great activity—enterprize & perseverance. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

